Case: 17-10160      Document: 00514335730         Page: 1    Date Filed: 02/05/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals

                                      No. 17-10160
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         February 5, 2018

20/20 COMMUNICATIONS, INCORPORATED,                                        Lyle W. Cayce
                                                                                Clerk
              Plaintiff - Appellant

v.

RANDALL BLEVINS; KATHY DIGRUILLES; JAMES COBBLE; BRINA
HEALY; JULIA MUCHEKE-BARRETT; PETER SALDORIGA; LOREN
SIMPSON; CHARLES SMITH; BENJAMIN STANCZIK; FREDDIE TUBBS;
KYIL WAITS; DEBORAH BUFFAMANTI; DAVID VINE; JUAN CASTILLO;
LENNOX CRAWFORD; THOMAS DEMIRIS; KIMBERLY KOPPELMAN;
REDWAN NEGASH,

              Defendants - Appellees




                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 4:16-CV-810


Before WIENER, ELROD, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       20/20 Communications appeals the order denying a preliminary
injunction that would have prevented the defendants from arbitrating their
claims against the plaintiff as a class and from asking an arbitrator to


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-10160    Document: 00514335730     Page: 2   Date Filed: 02/05/2018



                                 No. 17-10160
determine the availability of class arbitrations. Under the Federal Arbitration
Act, with limited exceptions inapplicable here, we are not permitted to consider
appeals from interlocutory orders that refuse to enjoin arbitrations. 9 U.S.C.
§ 16(b)(4) (2012).
      We DISMISS for lack of jurisdiction.




                                       2